DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "a second annular region" and “the first annular region” in lines 2 and 3, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claims 5-6, these claims are rejected for containing the same indefiniteness issues as claim 4, from which they depend.
Claim 7 recites the limitation "the…second contact faces” in line 2, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202013005524 to Lufthansa.
Regarding claims 1-8 and 10-15, Lufthansa teaches a device for cleaning a core engine of a jet engine (Fig 1, generally) , the device comprising: a nozzle installation configured to introduce a cleaning medium into the core engine (Fig. 1, at part 2); a connector configured to connect the device in a rotationally fixed manner to a shaft of a fan of the jet engine (Fig. 1, part, machine translation, para 43); a line connection configured to supply the cleaning medium, the line connection being connected to the nozzle installation by a rotary coupling (machine translation, para 48), wherein the nozzle installation has first contact faces configured to bear axially on fan blades of the fan, the first contact faces being configured for defined positioning of the nozzle installation relative to the engine (machine translation, para 48, Fig. 1, at part 5); wherein the first contact faces are disposed on a first annular region of the nozzle installation (Fig. 1, at part 5); wherein the nozzle installation comprises second contact faces for bearing on a spinner of the jet engine (Fig. 1, part 4); wherein the second contact faces are disposed on a second annular region of the nozzle installation that in the axial direction is disposed between the first annular region and the rotary coupling .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE 202013005524 to Lufthansa.
Regarding claim 9, Lufthansa is relied upon as above in claim 1.  Bell crank levers are notoriously well known in the aircraft industry and for securing many components thereof (see U.S. Patent No. 8,919,699) .  One of ordinary skill realizes that Applicant did not create the bell crank lever.
However, it would have been obvious to try to secure the device to an engine thereof all in order to achieve the predictable result of cleaning an engine thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711